Petition for Writ of Mandamus is Denied; Opinion Filed April 8, 2013.




                                       S  In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                    No. 05-13-00386-CV

                      IN RE JASON LOUIS MCDERMOTT, Relator

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-12-06883-G

                              MEMORANDUM OPINION
                        Before Justices O'Neill, Lang-Miers, and Evans
                                   Opinion by Justice Evans
              Relator contends the trial judge erred in ordering in camera production of a tax

return. The facts and issues are well known to the parties, so we need not recount them herein.

Based on the record before us, we conclude relator has not shown he is entitled to the relief

requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992)

(orig. proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.




                                                 /David W. Evans/
                                                 DAVID W. EVANS
130386F.P05                                      JUSTICE